DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on Jan. 24, 2022 is acknowledged.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 24, 2022.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 212 of Fig. 17. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate high-time pulse length (Fig. 1; Para. [0033]); pulse generator ; and transducer of energy application (Para. [0057]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "214" have both been used to designate the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202" and "20" have both been used to designate r.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification
4.	The disclosure is objected to because of the following informalities: Improper pluralization of sensor in Para. [0057].   Appropriate correction is required.
Claim Objections
5.	Claim 15 is objected to because of the following informalities:  maximum is misspelled as "maximium" (Line 5). Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The acronym "TNF" is introduced for the first time--it should be written in full form followed by the acronym..  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashe, et al., WO 2018/081826, hereinafter "Ashe".
Regarding Claim 1, Ashe discloses (instant Claim 1) a neuromodulation delivery system (neuromodulation system 10, Fig. 2), comprising: an energy application device (energy application device 12, Fig. 2) configured to deliver neuromodulating energy to a region of interest of an internal tissue in a subject (Para. [0003]); 
and a controller (Fig. 2, Paras. [0096, 0099-0100]; Fig. 1 controller 16 coupled to assessment device 20, processor 30, memory 32, and pulse generator 14) configured to: 
control application of the neuromodulating energy via the energy application device to the region of interest to deliver a dose of the neuromodulating energy thereto (Para. [003]), wherein the energy application device is controlled under control parameters (Fig. 9; Para. [0121], the energy application device 12 may operate according to parameters set by the controller 16 to apply energy to a region of interest in the target tissue 43); 
receive image data of the region of interest during and/or after the application of the neuromodulating energy (Para. [0104], the energy application device 12 may operate under control of the controller 16 to a) acquire image data to spatially select a region of interest within the target tissue; b) apply the modulating energy to the region of interest and c) acquire image to determine that the targeted physiological outcome has occurred); 
identify a change in a molecule of interest in the subject relative to a baseline acquired at or before the application of the neuromodulating energy as a result of the application of the neuromodulating energy (Para. [0096, 0104], via assessment device 20, the controller 16 can identify a change in a molecule of interest resulting from (neuro)modulation; the process of doing so includes acquiring image data to spatially select a region of interest within the target tissue, i.e., establishing a baseline, prior to the application of neuromodulation); and determine a tissue displacement of the 
	Ashe further discloses (instant Claim 2) wherein the energy application device comprises an ultrasound therapy transducer (Para. [0120]; Figs. 6-8, transducers 74 and 74A, respectively, apply ultrasound therapy); (instant Claim 3) wherein the energy application device comprises an imaging transducer configured to acquire the image data (Para. [0120]; Fig. 8, transducer 74B is an imaging transducer); (instant Claim 4) wherein the controller is configured to acquire a baseline image of the region of interest and determine the tissue displacement based on the baseline image and the image data (Claim 26); (instant Claim 5) wherein the controller is configured to provide an indication related to the dose based on the determined tissue displacement (Para. [0104-105]; the controller, via the assessment device, may provide feedback regarding the effectiveness of control parameters, where the assessment is based upon a measurement of tissue displacement resulting from the application of neuromodulating energy); (instant Claim 10) wherein the controller is configured to distribute the dose between multiple regions of interest (Paras. [0003, 0107]; the controller configured to: spatially select and stimulate a region of interest of a target tissue, the region of interest containing multiple regions of interest, e.g. a subset of the plurality of axon terminals, by direct application of energy to the axon terminals within a field of focus of the ultrasound transducer); (instant Claim 11) wherein the molecule of interest is circulating TNF (Fig. 22 represents circulating concentrations of TNF relative to peak ultrasound pressure; Para. [0115], molecules of interest may be local, non-local, or circulating); and (instant Claim 12) wherein the molecule of interest is circulating glucose (Figs. 35B, 37A, and 39A represent glucose concentration as a function of modulation of spleen, liver, and liver porta hepatis, respectively).
Regarding instant Claim 6, Ashe discloses the system of claim 1; Ashe further discloses, wherein the control parameters comprise driving voltage, pulse length, and pulse repetition interval (Para. [0123-124], Table 1; pulse length and pulse repetition frequency are noted as modulation parameters. Additional modification parameters peak pressure and pulse amplitude are derived from, or directly correlate to, driving (input) voltage, i.e., the requisite transducer voltage for achieving desired stimulus intensities)
Regarding instant Claim 7, Ashe discloses the system of claim 6; Ashe further discloses wherein the controller is configured to increase or decrease the pulse length based on a change in concentration of the molecule of interest deviating from a threshold (Para. [0096, 0105; 118], the controller 16 may alter modulation parameters based on feedback from the assessment device 20 regarding the effectiveness of a set of control parameters to illicit a targeted physiological outcome, e.g. a local increase in the concentration of a molecule of interest or a change in the concentration of a circulating molecule; where pulse length, is a noted modulation parameters).  Examiner notes that “alter modulation parameters” reads on claim limitation, where the processer can alter the pulse length (width) of an ultrasound beam.
Regarding instant Claim 8, Ashe discloses the system of claim 6; Ashe further discloses wherein the controller is configured to increase or decrease the driving voltage based on a change in concentration of the molecule of interest deviating from a threshold (Paras. [0096, 0105, 0118], the controller 16 may alter modulation parameters based on feedback from the assessment device 20 regarding the effectiveness of a set of control parameters to illicit a targeted physiological outcome, e.g. a local increase in the concentration of a molecule of interest or a change in the concentration of a circulating molecule; where driving voltage is a noted modulation parameters).  Examiner notes that “alter modulation parameters” reads on claim limitation, where the processer can alter the pulse 
Regarding instant Claim 9, Ashe discloses the system of claim 6; Ashe further discloses wherein the controller is configured to increase or decrease the pulse repetition interval based on a change in concentration of the molecule of interest deviating from a threshold (Paras. [0096, 0105, 0118]; the controller 16 may alter modulation parameters based on feedback from the assessment device 20 regarding the effectiveness of a set of control parameters to illicit a targeted physiological outcome, e.g. a local increase in the concentration of a molecule of interest or a change in the concentration of a circulating molecule; pulse repetition frequency is a noted modulation parameters).  Examiner notes that “alter modulation parameters” reads on claim limitation, where the processer can alter the frequency of an ultrasound beam.
Regarding Claim 13, Ashe discloses a neuromodulation delivery system (neuromodulation system 10), comprising: an ultrasound probe (Para. [0089] Figs. 6 and 8, energy application device 12 is configured as a non-invasive extracorporeal focused energy probe) configured to deliver neuromodulating energy to a region of interest of an internal tissue in a subject via a therapy transducer (Para. [0120], Fig. 8, transducer 74A) and acquire image data of the region of interest via an imaging transducer (Para. [0120], Fig. 8, transducer 74B); and a controller (Fig. 2, Paras. [0096, 0099-0100; controller 16 coupled to assessment device 20, processor 30, memory 32, and pulse generator 14) configured to: control application of the neuromodulating energy via the therapy transducer of the ultrasound probe to the region of interest to deliver a dose of the neuromodulating energy thereto (Para. [0120], the energy application device 12 and the pulse generator 14 configured, via the controller 16, to apply High-Intensity Focused Ultrasound (HIFU) via HIFU transducer 74A), wherein the therapy transducer is controlled under control parameters (Para. [0104], the energy application device 12, e.g. the therapy transducer, may operate under control of the controller 16 to receive modulation 12 may operate under control of the controller 16 to a) acquire image data to spatially select a region of interest within the target tissue; b) apply the modulating energy to the region of interest and c) acquire image to determine that the targeted physiological outcome has occurred); determine tissue displacement of the region of interest during the application of the neuromodulating energy based on the image data (Claim 26); and modify one or more control parameters of the therapy transducer based on the determined tissue displacement or based on a change in a concentration of a molecule of interest in the subject relative to a baseline concentration acquired at or before the application of the neuromodulating energy (Paras. [0105, 0117-0118]).
Regarding (instant Claim 14), Ashe discloses the system of claim 13; Ashe further discloses wherein the control parameters comprise driving voltage, pulse length, and pulse repetition interval (Para. [0123-124], Table 1; pulse length and pulse repetition frequency are noted as modulation parameters. Additional modification parameters peak pressure and pulse amplitude are derived from, or directly correlate to, driving (input) voltage, i.e., the requisite transducer voltage for achieving desired stimulus intensities).
Regarding (instant Claim 15) Ashe discloses the system of Claim 13; Ashe further discloses wherein the controller is configured to control application of neuromodulating energy with a selected driving voltage, pulse length and pulse repetition interval (Paras. [096-097], system 10 may include an assessment device 20 that is coupled to the controller 16 and assesses characteristics that are indicative of whether the targeted physiological outcome of the modulation have been achieved. Based on the assessment, the modulation parameters of the controller 16 may be altered) until a maximum or threshold tissue displacement is identified from the determined tissue displacement (Paras. [0104, 16 may automatically alter modulation parameters, including, but not limited to, the modulation amplitude or the stimulation pattern of an ultrasound beam or mechanical vibration; both of which are either directly correlated, or equal, to the driving (input voltage) as previously indicated).
Regarding Claim 16, Ashe discloses the system of claim 13; Ashe further discloses wherein the controller is configured to identify a rate of change of the determined tissue displacement and to modify the control parameters of the therapy transducer in response to a decrease in the rate of change or a selected rate of change threshold (Fig. 48, Paras. [0168] illustrate a method for tracking tissue displacement, and hence the rate of change of a determined displacement; Para. [0118] describes tracking a decrease in a calculated index or value as an input parameter to the controller, such as a rate, and modifying one or more modification parameters in response when the decrease is not desirable).
Regarding Claim 17, Ashe discloses the system of claim 10 as indicated above.  Ashe further discloses wherein the region of interest comprises a plurality of sites distributed in the internal tissue (Para. [0107]; the desired target tissue 43 may be an internal tissue or an organ that includes a plurality of axon terminals and their synapses of axon terminals 46 and non-neuronal cells 48).







Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL “Noninvasive sub-organ ultrasound stimulation for targeted neuromodulation” by Cotero, et al. (hereinafter “Cotero”) teaches, from a similar field of endeavor, a system that noninvasively modulates neural signaling in peripheral organs through the use of focused ultrasound stimulation (with specificity) of targeted nerve innervation points, synaptic connections, and physiological function.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793